Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 17, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152085                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152085
  v                                                          COA: 326536
                                                             Otsego CC: 88-001345-FC
  STEVEN ALAN OSTERHOUT,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, having received notice that defendant-appellant died
  during the pendency of this appeal, the application for leave to appeal is DISMISSED.
  People v Peters, 449 Mich. 515; 537 NW2d 160 (1995).




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 17, 2016